IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1149-08


ERNEST MURRY MOORE, JR. Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per curiam.

OPINION


	Appellant, Ernest Murry Moore, Jr., was convicted of capital murder and sentenced
to life in prison.  Moore appealed, claiming, inter alia, that the trial court erred in denying
his Batson (1) challenges to seven African-American jurors.  The court of appeals agreed that
the appellant met his burden to establish a  Batson violation with respect to one of the jurors,
reversed the judgment of the trial court, and remanded the case to that court for further
proceedings.  See Moore v. State, 265 S.W.3d 73, 90 (Tex. App.--Houston [1st Dist.] 2008).
We granted the State's petition for discretionary review to determine whether the court of
appeals "erred in holding that the trial court was required to find that the trial prosecutor
engaged in purposeful racial discrimination when she exercised a peremptory challenge"
against that particular juror.  
	Having examined the record and briefs in this case, we conclude that our decision to
grant review was improvident.  The State's petition for discretionary review is dismissed.
Delivered: July 1, 2009
Publish
1.  Batson v. Kentucky, 476 U.S. 79 (1986).